Citation Nr: 1747940	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for service-connected degenerative arthritis of the cervical spine in excess of zero percent prior to March 2, 2015 and 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from October 1978 to April 1979 and from January 1984 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2014, April 2016, and April 2017, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denial in an August 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

While the appeal was pending, a March 2015 rating decision increased the assigned rating to 10 percent from March 2, 2015.  The Veteran has not expressed satisfaction with the increased disability rating; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).


FINDING OF FACT

From the date of service connection, the symptoms of the service-connected degenerative arthritis of the cervical spine have been manifested by complaints of pain upon motion, flexion of the cervical spine to 45, and a combined range of motion of the cervical spine to 325 degrees; there was no competent evidence of ankylosis, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

CONCLUSION OF LAW

The criteria for an initial schedular rating of 10 percent, but no higher, for service-connected degenerative arthritis of the cervical spine have been met from the date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Here, the Veteran is assigned a noncompensable (zero percent) evaluation for degenerative arthritis of the cervical spine from January 1, 2008, the date of service connection, and 10 percent from March 2, 2015, the date of a VA examination.  As discussed below, the Board concludes that a 10 percent evaluation is warranted for the entire appeal period.  Thus, a staged rating is not appropriate for the Veteran's service-connected cervical spine disability.

The Veteran's cervical spine disability is currently rated under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine), which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that normal forward flexion, extension, and left and right lateral flexion of the cervical spine are all zero to 45 degrees and left and right lateral rotation of the cervical spine are both zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combine range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

For the reasons set forth below, the Board finds that a 10 percent evaluation is warranted for the service-connected degenerative arthritis of the cervical spine from the date of service connection.

The Veteran filed a claim of entitlement to service connection for neck pain in September 2007.  He was afforded a VA examination in September 2007 at which time he reported constant neck pain that was "crushing, cramping and sharp with a severity of 7/10, elicited by physical activity and relieved by rest."  He reported that he was not in receipt of treatment for his cervical spine disability, and had not experienced any incapacitating episodes.  He reported that his neck pain limited the motion of his head and made it difficult for him to drive his vehicle.  However, he indicated that he was able to perform all activities of daily living.  He was also able to pursue recreational sports including volleyball, basketball, and cross country running.  The Veteran reported that, "[i]n general, he can sustain heavy physical activities without immediate distress."  Upon physical examination, the Veteran's neck was supple and there was no pain upon palpation.  His posture was erect and normal, and his gait was also normal.  There was no evidence of radiating pain on movement, muscle spasm, or tenderness.  Range of motion testing revealed flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees.  There was no report of pain upon motion.  X-ray confirmed mild degenerative arthritis of the cervical spine.  The examiner indicated that the Veteran's cervical spine disability has no impact on his usual occupation or activities of daily living.

VA treatment records dated in January 2008 noted the Veteran's report of neck pain.

In a January 2009 statement, the Veteran reported that he does not have full range of movement of his neck, and experiences pain when he turns his head to the left.  In his January 2010 VA Form 9, the Veteran stated that he has limited motion in his neck and is unable to turn his neck in either direction to look behind him.  He reported physical therapy for neck complaints in the summer of 2009.

The Veteran was afforded a VA examination in March 2015 at which time the examiner confirmed a continuing diagnosis of degenerative joint disease (DJD) of the cervical spine.  The Veteran denied flare-ups of pain, or functional impairment of the cervical spine.  Range of motion testing revealed flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, right lateral rotation to 75 degrees, and left lateral rotation to 80 degrees.  Pain upon left lateral flexion was noted upon examination, but it did not result in functional impairment.  There was no objective evidence of localized tenderness or pain on palpation.  Repetitive motion testing did not yield additional limitation of motion.  The Veteran's muscle strength and reflexes were intact.  There was no atrophy or ankylosis.  Sensory examination was normal.  There was no radicular pain.  The examiner indicated that the Veteran's cervical spine disability does not impact his ability to work.  In a note to the VA examination report, the examiner explained that the Veteran denied neck problems upon examination.  The examiner opined, "[e]ssentially, there is no functional loss due to his minimal DJD which was noted on only the oblique views in one of his cervical spine x-rays in 2007.

As indicated above, in a March 2015 rating decision the RO granted a 10 percent evaluation from 10 percent based upon the findings of the March 2015 VA examination.

The Veteran was subsequently afforded a VA examination in June 2017 as to his cervical spine disability.  The examiner confirmed a diagnosis of degenerative arthritis of the cervical spine.  The Veteran denied on-going neck issues including aches, pains, and flare-ups.  Pain was not noted upon examination.  There was no localized tenderness or pain to palpation.  Range of motion testing revealed flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 75 degrees.  Pain was not reported upon range of motion testing.  Repetitive motion testing did not result in additional limitation of motion.  The Veteran's muscle strength, reflexes, and sensation were intact.  There was no muscle atrophy.  The Veteran denied radicular pain.  The examiner determined that the Veteran's cervical spine disability has not impact on his ability to work.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a rating of 10 percent, but no higher, for his degenerative arthritis of the cervical spine from January 1, 2008, the date of service connection.  A compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  Moreover, the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald 28 Vet. App. 346 (2016).  Here, there is evidence of painful motion of the neck due to degenerative arthritis from the date of service connection and it is rated under a musculoskeletal diagnostic code that contains a 10 percent rating.  Although the Veteran has most recently denied pain upon motion of his cervical spine (see the VA examination report dated June 2017), the Board finds that the assigned 10 percent rating from March 2, 2015 should not be disturbed.

Additionally, the evidence demonstrates that the Veteran is not entitled to a rating in excess of 10 percent for degenerative arthritis of the cervical spine at any time from the date of service connection.  Significantly, the documented range of motion measurements were well above the limitation prescribed by the pertinent diagnostic code to warrant a 20 percent disability rating (specifically, forward flexion of the cervical spine not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).  In addition, there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour at any time during the period under consideration.  Thus, there is no other objective evidence demonstrating greater impairment of range of motion of the cervical spine.  Therefore, a rating in excess of 10 percent is not warranted under the schedular criteria from the date of service connection.

The Board notes that the Veteran has repeatedly denied experiencing flare-ups of cervical spine symptoms, including pain.   See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  Moreover, the objective evidence indicates that there is no increased functional impairment due to reports of pain.  The Veteran has been able to take care of his activities of daily living and, even with repetitive use, there was no substantial loss of motion that warranted an increased disability rating under the diagnostic code.  While the Board is required to consider the effect of the Veteran's varying reports of cervical spine pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.

The Board has also considered whether an increased rating is warranted due to neurologic manifestations of the Veteran's cervical spine disability.  Crucially, the Veteran has not endorsed radiating pain, weakness, or numbness in the upper extremities at any time during either time period under consideration herein.  Moreover, neurological evaluations have been negative overall for any compensable deficits and there is no clinical evidence of radiculopathy, neuropathy, or myelopathic signs.  Thus, in this case, there is no basis to assign a separate rating under any of the applicable neurological rating codes.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected cervical spine disability, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a rating greater or less than 10 percent assigned herein would be warranted.  Hart, supra.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that a 10 percent rating, but no higher, is warranted for service-connected degenerative arthritis of the cervical spine from the date of service connection.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial rating of 10 percent, but no higher, for degenerative arthritis of the cervical spine is granted from the date of service connection, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


